ROOT, Judge
(dissenting):
I dissent.
Appellant’s special court-martial occurred on 28 April 1978. During the presentencing portion of trial, the military judge admitted into evidence a record purporting to be that of appellant’s prior general court-martial of 28 November 1977. Appellant voiced no objection to admission of that record, a NAVMC 118(13), although it failed to reflect final review of the general court-martial by the Judge Advocate General, as required under Article 69, Uniform Code of Military Justice.
Appellant now alleges that admission of the record was erroneous because the record did not indicate finality of the conviction. The Government responds that the nature of the prior general court-martial (a guilty plea to a single specification of unauthorized absence), “ . . the minimal requirement of the . . Judge Advocate General to ‘examine’ the record . .,” and the period of 3 months which elapsed between the action of the general court-martial convening authority and the date of the trial below all indicate that, in the absence of an objection at trial, the conviction properly was presumed final. The Government cites United States v. Kinsman, No. 71 1058 (N.C.M.R. 11 June 1971) and United States v. Speight, No. 71 1329 (N.C.M.R. 23 June 1971), pet. denied, 21 U.S.C.M.A. 607, as authority for its position.
Paragraph 75b (2) of the Manual for Courts-Martial, United States, 1969 (Revised Edition), provides that no previous conviction shall be admissible “until the finding of guilty has become final after review of the case has been fully completed.” An order publishing the result of trial or a properly completed service record entry promulgating the result of trial have both been held to amount to a prima facie showing of finality, and are therefore admissible to establish a prior conviction. United States v. Reed, 1 M.J. 166 (C.M.A.1975), citing United States v. Wilson, 7 U.S.C.M.A. 656, 23 C.M.R. 120 (1957), and United States v. Larney, 2 U.S.C.M.A. 563, 10 C.M.R. 61 (1953). Larney also teaches that the inference of finality may be overcome by other evidence of record. If there is other evidence which indicates that subsequent steps required by the particular findings and sentence (in this case, an Article 69 examination by the Judge Advocate General) may not have been completed, the conviction is not admissible as a basis for increasing the severity of the sentence.
[W]hen an order publishing the result of trial or a service record entry showing conviction and the promulgation of the *596result of trial is admitted in evidence a prima facie showing of a former conviction has been established. The showing may be overcome by other evidence in the record or it may be rebutted by the accused, but unless there is evidence in the record from which it can be determined that subsequent steps required by the particular findings and sentence have not been completed, the conviction may be used as a basis for increasing the severity of the sentence. . . , United States v. Larney, 2 U.S.C.M.A. at 570, 10 C.M.R. at 68.
In United States v. Anderson, 2 U.S.C.M.A. 606, 10 C.M.R. 104 (1953), a prior record of conviction was introduced which reflected its promulgation 86 days before use of the record in the accused’s trial. The Court of Military Appeals found this period too brief to allow a presumption of final review during it. Thus, the presumption of regularity of final review was overcome on the facts of the record. A similar result was reached in United States v. Reed, 2 U.S.C.M.A. 622, 10 C.M.R. 120 (1958), where a period of 8 weeks was found to be insufficient. In Kinsman and Speight, both supra, this Court found periods of 8 months and 6 months, respectively, between promulgation of the results of the prior conviction and the trial in which the record was offered to be sufficient to permit a prima facie showing of finality.
The previous conviction in this case involves a general court-martial. Prosecution Exhibit 1 establishes that the convening authority took his action in that case on 28 January 1978. Since the trial of the instant case took place on 28 April 1978, evidence of record establishes that there was a period of 95 days between the date of the convening authority’s action in the previous case and the trial of the present case. Considering the well known vagaries of the United States mail and the bureaucratic realities of actually accomplishing a meaningful and detailed examination of a general court-martial record of trial, I do not believe 95 days to be a sufficient period of time to justify the establishment of a general presumption of finality and I would decline to do so. In reaching this conclusion I am well aware that the Judge Advocate General had, in fact, found the proceedings, findings, and sentence as approved by the convening authority in this case to be correct in law and fact on 8 March 1978. However, that fact was not made known to the military judge and he did not have the benefit of such documentation.
I would hold that the absence of the NAVMC 118(18A) or other appropriate documentation, which would reflect final review by the Judge Advocate General, was sufficient to overcome any prima facie showing of finality derived from the NAVMG 118(13) issued only 95 days prior to trial. See United States v. Larney, supra; United States v. Heflin, 1 M.J. 181 (C.M.A.1975).
I also think that an objection was not required at trial. “As in United States v. Graves [1 M.J. 50 (C.M.A.1975)], . . . the passive waiver doctrine was not triggered since the record is sufficiently complete to resolve the question raised on appeal.” United States v. Heflin, supra, at 134.
Accordingly, in my opinion, admission of the NAVMC 118(13) and consideration of appellant’s previous general court-martial for purposes of sentencing were erroneous. I would reassess the sentence.